WOODLEY, Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, 3 days in jail and a fine of $200.
The complaint appears to be sufficient but the information, upon which appellant was convicted, is fatally defective in that it fails to designate or name appellant or any other person as having committed the offense, nor does it allege that the name of the accused is unknown.
Art. 414 V.A.C.C.P. (4) requires that an information “contain the name of the accused, or state that his name is unknown and give a reasonably accurate description of him.”
There being a valid complaint upon which a new information naming the accused may be presented, the prosecution will not be dismissed. See Simmons v. State, 158 Tex. Cr. R. 14, 252 S. W. 2d 711.
Because of the insufficiency of the information, the judgment is reversed and the cause is remanded.